Citation Nr: 1628831	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for plantar fasciitis.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to an initial compensable rating for a left torn Achilles tendon.

6.  Entitlement to an initial compensable rating for hemorrhoids.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to November 2000. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for August 2015; however, the Veteran withdrew his request for a hearing in August 2015.  Therefore, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).

The record reflects that the issues of entitlement to increased ratings for the left and right knees and bilateral pes planus have been perfected, but not yet certified to the Board.  See May 2011 rating decision, October 2011 notice of disagreement, March 2014 statement of the case, March 2014 VA Form 9, February 2015 supplemental statement of the case.  While the certification of issues through a VA Form 8 does not confer or deprive the Board of jurisdiction, it is a signal that the Veterans Benefits administration has completed its action regarding the certified issues. Indeed, the record shows a substantial amount of additional relevant evidence added to the record (dated through April 2016) since the supplemental statement of the case, including a request for consideration of the Veteran's entitlement to a total disability rating based on individual unemployability due to service connected disabilities to be considered part and parcel of the underlying pending increased rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, no action is warranted on this issue by the Board at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the March 2014 supplemental statement of the case, the AOJ has obtained and associated with the claims file medical evidence relevant to the issue of entitlement to an initial compensable rating for hemorrhoids, specifically a January 2015 VA examination report.  This evidence was generated by VA.  The Veteran's case was transferred to the Board in October 2015.  Under such circumstances, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement.  As such, the AOJ must prepare a supplemental statement of the case reviewing that evidence.  

Also, in February 2015, the RO issued a rating decision that granted a noncompensable rating for the Veteran's left torn Achilles tendon, denied the Veteran's claim for entitlement to service connection for a neck disorder, and declined to reopen the Veteran's claims for entitlement to service connection for a back disorder, a bilateral ankle disorder, and plantar fasciitis.  In February 2015, the RO received a statement from the Veteran indicating his disagreement with the decision.  A statement of the case must be issued on these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC with respect to the issues of whether new and material evidence has been received to reopen previously denied claims for entitlement to service connection for a back disorder, a bilateral ankle disorder and plantar fasciitis, entitlement to service connection for a neck disorder, and entitlement to an initial compensable rating for left torn Achilles tendon.

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

2.  With respect to the issue of entitlement to an initial compensable rating for hemorrhoids, the case should again be reviewed by the RO on the basis of the additional evidence - to specifically include the January 2015 VA examination and all other evidence associated with the claims file since the March 2014 supplemental statement of the case.   If the benefit sought is not granted, the RO should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


